JELKE, J.
We are of opinion that there is no bill of exceptions before this court exhibiting the errors complained of, and hence the judgment must be affirmed.
If the court below failed or neglected in the performance of its duty enjoined by statute in the matter of settling and signing the bill of exceptions, the remedy of the party aggrieved thereby was by mandamus. If mandamus could be maintained there would be a bill of exceptions duly signed. If mandamus can not be maintained, then for the same reason there is no bill before this court. There is an apparent hardship in this ruling but it is no harder upon the plaintiff in error to be deprived of his proceedings in error for want of a bill of exceptions, than to measure the rights of the defendant in error by a bill of exceptions prepared and tendered by the plaintiffs in error, to which the defendant in error objects and against which he protests as not being true, and which has no sanction or signature of the trial court. t
Judgment will be affirmed.
Swing and Giffin, JJ., concur.